       Case 1:17-cv-04712-GHW-JLC Document 147 Filed 03/03/20 Page 1 of 3
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 3/3/20
------------------------------------------------------------------X
JONATHAN OTTO,                                                    :
                                                                  :
                                                    Plaintiff, :
                                                                  :      1:17-cv-4712-GHW
                              -against-                           :
                                                                  :          ORDER
HEARST COMMUNICATIONS, INC.,                                      :
                                                                  :
                                                 Defendant. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On February 6, 2020, Plaintiff filed a motion for reconsideration of the Court’s January 23,

2020 Memorandum Opinion and Order denying his motion for attorney’s fees. Dkt. Nos. 140, 142.

The Court has reviewed the motion for reconsideration and has determined that it does not provide

a basis for the Court to reconsider its previous decision.

         Motions for reconsideration are governed by Local Rule 6.3, which provides that the moving

party shall set forth “the matters or controlling decisions which counsel believes the Court has

overlooked.” “Motions for reconsideration are . . . committed to the sound discretion of the district

court.” Immigrant Def. Project v. U.S. Immigration and Customs Enforcement, No. 14-cv-6117 (JPO), 2017

WL 2126839, at *1 (S.D.N.Y. May 16, 2017) (citing cases). “Reconsideration of a previous order by

the Court is an extraordinary remedy to be employed sparingly.” Ortega v. Mutt, No. 14-cv-9703

(JGK), 2017 WL 1968296, at *1 (S.D.N.Y. May 11, 2017) (quoting Anwar v. Fairfield Greenwich Ltd.,

800 F. Supp. 2d 571, 572 (S.D.N.Y. 2011)). As such, reconsideration should be granted only when

the moving party “identifies an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.” Robinson v. Disney Online,

152 F. Supp. 3d 176, 185 (S.D.N.Y. 2016) (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013)) (internal quotation marks omitted).
       Case 1:17-cv-04712-GHW-JLC Document 147 Filed 03/03/20 Page 2 of 3



         Plaintiff’s motion rests on two bases, neither of which meets the high bar for a grant of

reconsideration. 1 First, Plaintiff argues that the Court did not accord significant enough weight to

the public interest in prosecuting mass media infringers to final judgment. But the Court considered

those arguments in deciding Plaintiff’s original motion for fees and found both that there is no

presumptive entitlement to attorney’s fees in low-value copyright cases—as Plaintiff had previously

argued—and that the respective needs of compensation and deterrence in this specific case

mitigated against an award of fees here. Plaintiff does not identify any change in law or error in the

Court’s reasoning; he simply disagrees with the Court’s balancing of the factors which it considered

in deciding whether or not to award fees. Plaintiff has a higher regard for the public utility of his

action than the Court.

         Second, Plaintiff claims that it was Hearst, rather than Plaintiff, which prolonged litigation

and forced a trial on damages. This argument was not raised in Plaintiff’s briefing on his original

motion, although it would have properly been raised in reply to Hearst’s characterizations of the

history of this litigation. Regardless, even if Hearst was unwilling to settle this litigation after the

Court issued its decision on summary judgment—a factual characterization which Hearst disputes—

that does not excuse Plaintiff’s perpetuation of an unsubstantiated and inflated value for his claim

throughout the course of this litigation, including before the Court issued its summary judgment

opinion. Plaintiff’s motion for reconsideration is denied.




1 In his reply, Plaintiff argues that the Court should consider granting Plaintiff a partial award consisting of his attorney’s
fees through summary judgment because “Otto should be rewarded for his victory on summary judgment and should be
made whole with respect to his winning claim . . . .” Reply, Dkt. No. 146, at 5. However, this request for an award of
partial fees does not meet the high bar required for the Court to grant a motion for reconsideration because Plaintiff
identifies no change of controlling law, new evidence, or clear error, and the Court perceives no need to prevent
manifest injustice. While Plaintiff chose not to present a request for a partial award of fees in its briefing in the initial
motion, in reaching its prior decision, the Court was fully aware that its options were not binary—all fees or no fees—
and that the Court might properly conclude that a partial award of fees was appropriate. However, the Court chose not
to award Plaintiff any attorney’s fees after evaluating the relevant factors as described in its initial decision.

                                                              2
     Case 1:17-cv-04712-GHW-JLC Document 147 Filed 03/03/20 Page 3 of 3



      The Clerk of Court is directed to terminate the motion pending at Dkt. No. 142.

      SO ORDERED.

Dated: March 3, 2020
       New York, New York                           __________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                               3
